C. J. Boatner, J.,
ad hoc. Where the owner of a plantation employ's a manager, and in the contract stipulates that, as a part of the remuneration for his services, he shall have the right to use the gin on the place to gin cotton for customers, whenever said gin is not being used for plantation ginning, and the employer subsequently refuses to allow the manager to use the gin as stipulated, held : The contract was not a lease of the gin-house, but a labor contract, the use of the gin being part of the manager’s wages, and consequently he had no right by injunction to compel the proprietor to permit him to use the gin. His remedy was to sue for damages for breach of contract.